
	
		I
		111th CONGRESS
		2d Session
		H. R. 4741
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2010
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Science and Technology
			 and Education and Labor,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Energy Policy Act of 2005 to create the
		  right business environment for doubling production of clean nuclear energy and
		  other clean energy and to create mini-Manhattan projects for clean energy
		  research and development.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Energy Act of
			 2010.
		2.FindingsCongress finds that—
			(1)nuclear energy provides—
				(A)approximately 19 percent of the electricity
			 of the United States; and
				(B)approximately 70 percent of the
			 carbon-dioxide free electricity of the United States;
				(2)nuclear energy has
			 the lowest land-use requirements per megawatt of any electricity generating
			 source;
			(3)the majority of
			 the 104 operating reactors located in the United States were constructed during
			 a 20-year time period beginning in 1970 and ending in 1990; and
			(4)a
			 broader deployment of nuclear energy (including novel methods such as the
			 development of small reactors and advanced fuel cycles) would greatly improve
			 the ability of the United States—
				(A)to reduce
			 greenhouse gas emissions; and
				(B)to maintain low
			 electricity prices.
				3.Revisions to loan
			 guarantee program authority
			(a)Definition of
			 commercial technologySection 1701(1) of the Energy Policy Act of
			 2005 (42 U.S.C. 16511(1)) is amended by striking subparagraph (B) and inserting
			 the following:
				
					(B)ExclusionThe
				term commercial technology does not include a technology if the
				sole use of the technology is in connection with—
						(i)a
				demonstration project; or
						(ii)a
				project for which the Secretary approved a loan
				guarantee.
						.
			(b)SubrogationSection
			 1702(g)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16512(g)(2)) is amended
			 by striking subparagraphs (B) and (C) and inserting the following:
				
					(B)Superiority of
				rightsExcept as provided in subparagraph (C), the rights of the
				Secretary, with respect to any property acquired pursuant to a guarantee or
				related agreements, shall be superior to the rights of any other person with
				respect to the property.
					(C)Terms and
				conditionsA guarantee agreement shall include such detailed
				terms and conditions as the Secretary determines appropriate to—
						(i)protect the
				interests of the United States in the case of default;
						(ii)have available
				all the patents and technology necessary for any person selected, including the
				Secretary, to complete and operate the project;
						(iii)provide for
				sharing the proceeds received from the sale of project assets with other
				creditors or control the disposition of project assets if necessary to protect
				the interests of the United States in the case of default; and
						(iv)provide such lien
				priority in project assets as necessary to protect the interests of the United
				States in the case of a
				default.
						.
			(c)FeesSection
			 1702(h) of the Energy Policy Act of 2005 (42 U.S.C. 16512(h)) is amended by
			 striking paragraph (2) and inserting the following:
				
					(2)AvailabilityFees
				collected under this subsection shall remain available to the Secretary for
				expenditure, without further appropriation or fiscal year limitation, for
				administrative expenses incurred in carrying out this title.
					(3)AdjustmentThe
				Secretary may adjust the amount or manner of collection of fees under this
				title as the Secretary determines is necessary to promote, to the maximum
				extent practicable, eligible projects under this title.
					(4)Excess
				feesOf the amount of a fee imposed on an applicant at the
				conditional commitment stage, 75 percent of the amount shall be refundable to
				the applicant if there is no financial close on the application, unless the
				Secretary determines that the administrative costs of the Department have
				exceeded the amount retained.
					(5)Credit
				reportIf, in the opinion of the Secretary, the credit rating of
				an applicant is not relevant to the determination of whether or not support
				will be provided and the applicant agrees to accept the credit rating assigned
				to the applicant by the Secretary, the Secretary may waive any requirement to
				provide a third-party credit
				report.
					.
			(d)ProcessingSection
			 1702 of the Energy Policy Act of 2005 (42 U.S.C. 16512) is amended by adding at
			 the end the following:
				
					(k)Accelerated
				reviewsTo the maximum extent practicable and consistent with
				sound business practices, the Secretary shall seek to conduct necessary reviews
				concurrently of an application for a loan guarantee under this title such that
				decisions as to whether to enter into a commitment on the application can be
				issued not later than 180 days after the date of submission of a completed
				application.
					.
			(e)Eligible
			 projectsSection 1703(b)(4) of the Energy Policy Act of 2005 (42
			 U.S.C. 16513(b)(4)) is amended by inserting (including nuclear power
			 parts, services, and fuel suppliers) after energy
			 facilities.
			(f)Authorization of
			 appropriationsSection 1704 of the Energy Policy Act of 2005 (42
			 U.S.C. 16514) is amended—
				(1)by redesignating
			 subsection (b) as subsection (c); and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Use of
				fundsOf the funds made available under subsection (a), not less
				than $10,000,000,000 shall be used to cover the costs of subsidies under this
				title.
						.
				4.Nuclear
			 Regulatory Commission
			(a)Sense of
			 Congress regarding blue-Ribbon panel for development of Federal nuclear waste
			 policyIt is the sense of
			 Congress that Congress supports the convening by the President of a blue-ribbon
			 panel for the development of a Federal nuclear waste policy.
			(b)Small nuclear
			 reactor design developmentSection 952(c) of the Energy Policy Act of
			 2005 (42 U.S.C. 16272(c)) is amended by adding at the end the following:
				
					(3)Small nuclear
				reactor design development
						(A)In
				generalIn carrying out the Program, in accordance with
				subparagraph (B), the Secretary shall offer to enter into cooperative
				agreements with reactor manufacturers and electric utilities to license nuclear
				reactors—
							(i)the electrical
				power capacity of which are less than 350 megawatts per unit; or
							(ii)the thermal power
				capacity of which are less than 900 megawatts per unit.
							(B)RequirementsIn
				carrying out subparagraph (A), the Secretary shall—
							(i)ensure that not
				more than 3 of the most technically and economically feasible designs will be
				submitted to the Nuclear Regulatory Commission for design certification and
				licensing; and
							(ii)with respect to a
				reactor, pay to the Nuclear Regulatory Commission 50 percent of any fees
				arising from—
								(I)the design
				certification of the reactor;
								(II)the first early
				site permit for the reactor; and
								(III)the first
				combined operating license for the reactor.
								(C)Responsibility
				of Nuclear Regulatory CommissionNot later than 90 days after the
				date of receipt of an application for a design certification, early site
				permit, or combined operating license, the Nuclear Regulatory Commission shall
				submit to the appropriate committees of Congress a report regarding the status
				of the application.
						(D)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary to carry out this paragraph $200,000,000 for each of fiscal years
				2011 through 2015, to remain available until
				expended.
						.
			(c)Construction and
			 operating licencesSection
			 182 of the Atomic Energy Act of 1954 (42 U.S.C. 2232) is amended by adding at
			 the end the following:
				
					e.Nuclear waste
				confidenceIn considering applications for the construction and
				operation of a nuclear facility submitted to the Commission under section 103
				or 104, the Commission shall consider that sufficient capacity will be
				available in a timely manner to dispose of spent nuclear fuel and high-level
				radioactive waste resulting from the operation of the nuclear facility that is
				the subject of the
				application.
					.
			5.Funding for
			 workforce development and research
			(a)Nuclear
			 workforce education
				(1)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Secretary of Education to carry out the education of a nuclear workforce
			 $100,000,000 for each of fiscal years 2011 through 2020, to remain available
			 until expended.
				(2)Use of
			 fundsIn using funds made available under paragraph (1), the
			 Secretary of Education, in consultation with the Secretary of Labor and the
			 Secretary of Energy, shall—
					(A)carry out
			 activities to educate and train craftsmen, engineers, operators, and other
			 appropriate workers as determined to be necessary by the Secretary of Education
			 to ensure an adequate nuclear workforce; and
					(B)make grants to
			 develop educational and cooperative programs at—
						(i)secondary schools,
			 as defined in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801); and
						(ii)postsecondary
			 institutions.
						(b)Nuclear reactor
			 lifetime-Extension researchThere is authorized to be
			 appropriated to the Secretary of Energy to carry out nuclear reactor uprate and
			 lifetime-extension research $50,000,000 for each of fiscal years 2011 through
			 2020, to remain available until expended.
			(c)Clean energy
			 research and development
				(1)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to the Secretary of Energy to carry out research
			 and development activities to advance clean energy $750,000,000 for each of
			 fiscal years 2011 through 2020, to remain available until expended.
				(2)Use of
			 fundsOf the funds made available under paragraph (1) for each of
			 fiscal years 2011 through 2020—
					(A)$150,000,000 shall
			 be used for the research and development of liquid transportation biofuels
			 other than ethanol;
					(B)$150,000,000 shall
			 be used for the research and development of marketable—
						(i)carbon dioxide
			 capture, storage, or conversion; or
						(ii)beneficial reuses
			 of carbon dioxide;
						(C)$150,000,000 shall
			 be used for research and development to reduce the cost of batteries for
			 electric vehicles;
					(D)$150,000,000 shall
			 be used for research and development to make solar electricity cost-competitive
			 with respect to traditional sources of electricity generation (including coal);
			 and
					(E)$150,000,000 shall
			 be used for research and development to recycle used nuclear fuel (including
			 the research and development of Generation IV nuclear reactors that are
			 designed to consume recycled nuclear fuel).
					
